Title: To George Washington from Brigadier General Samuel Holden Parsons, 16 March 1778
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Camp Westpoint [N.Y.] 16th March 1778

On the 14th Inst. I had the Honor of receiving your Letter of the 7th of March and also one of the 8th containing a Copy of One of the 5th of March.
I Shall pay a particular Attention to forwarding the Work of the Boats designd for transporting Over, as well as to those which are to be improvd for Defence on Hudson’s River. I have orderd all the Boats & other Craft on the River to be collected in different Places & put in the best possible State immediately, I have not yet a Return, when that is made, I shall be able to give your Excellency a particular account of them. When I was last at Poughkeepsie, the Gun Boats were in Such a State as to give Hopes of their being fit for Use within a few Weeks, and as Governor Clinton has been kind enough to take upon himself the Direction of them I think we may hope to see them compleated soon. I will send to Albany and know the State of the Boats there; as the River will be soon clear of Ice I will order down such Boats and other Craft as can be had there fit for transportation over the River.

If the Chain is compleated we Shall be ready to Stretch it over the River next Week. a Sufficient Number of Chiveaux de Frize to fill those parts left open last Year are ready to Sink; as soon as the Weather and State of the River will admit it to be done.
I hope to have Two Sides And One Bastion of the Fort in some State of Defence in about a fortnight, the other Sides need very little to Secure them; there’s a prospect of having five or Six Cannon Mounted in One of our Batteries this Week. I think the Works are going on as fast as can be expected from our very few Number of Men, total Want of Materials Provided, and of Money to purchase them. We have borrow’d, and beg’d, and hir’d Money to this Time; I have several Times advanc’d my last Shilling toward Purchasing Materials &c. and I beleive this has been the Case with almost every Officer here; As we Still live, I hope we shall accomplish the Works on the River in Season if the Enemy move with their Usual Caution and Tardiness; when I hope Congress will repay what has been advanc’d, and cannot think us blameable if we have been compel’d to Subject the Country to some extra Expence to save the public Credit & forward the Business intrusted to our Care. By a Letter from Genl Putnam, I shall expect his Return to this Post by the End of this Week he has Purchas’d Three 18 pounders mounted on traveling Carriages which are on the Road from Boston.
The Contents of your Excellency’s Letter of the 8th Shall be particularly attended to. if no other Difficulties appear than at present offer themselv⟨es⟩ to view, perhaps an Attempt may be made within Eight Days, much sooner it cannot be for Reasons I will hereafter give. the Letter of the 5th referd to in that of the 8th not having come to hand gives me some concern, as that falling into the Enemy’s Han⟨d⟩ may wholly defeat Us; I shall be unwilling to make the Attempt unless it should arrive safe: the Horse mentiond by your Excellency cannot be had One Horseman only being at this Post, at present; but some other Mode may be Substituted. I am yr Excellency’s Obedt hl. Serv⟨t⟩

Saml H. Parsons

